Case 4:19-cv-00351-ALM-CAN Document 24 Filed 01/13/20 Page 1 of 2 PageID #: 96


                           UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF TEXAS


 CRAIG CUNNINGHAM,                                 §
 Plaintiff,                                        §
                                                   §
 v.                                                §
                                                   § Civil Action No. 4:19-cv-00351-ALM-CAN
 Foster and Monroe LLC, and Frederick              §
                                                   §
 Daniel, Mark Roberts and John/Jane Does 1-        §
                                                   §
 5


 Defendants




                                   NOTICE OF SETTLEMENT

        Plaintiff Craig Cunningham and Defendants Foster and Monroe LLC, Frederick Daniel,

 and Mark Roberts (collectively, the “Parties”) notify the Court that they have reached an agreement

 in principle to settle this matter. Accordingly, the Parties respectfully ask the Court to (1) vacate

 all case deadlines and (2) provide the Parties with thirty days to memorialize the terms of their

 settlement in a formal settlement agreement – after which time this case will be voluntarily

 dismissed.

        Dated: January 13, 2020                        Respectfully submitted,
Case 4:19-cv-00351-ALM-CAN Document 24 Filed 01/13/20 Page 2 of 2 PageID #: 97



                                          /s/    Leland McRae
                                          Leland McRae
                                          State Bar No. 24086374
                                          1150 N. Loop 1604 W, Ste. 108-461
                                          San Antonio, Texas 78248
                                          Phone: (210) 569-0434
                                          leland@lelandmcrae.com

                                          Counsel for Plaintiff Craig Cunningham

                                          /s/ Eugene Xerxes Martin, IV
                                          ROBBIE MALONE
                                          State Bar No. 12876450
                                          Email: rmalone@mamlaw.com
                                          EUGENE XERXES MARTIN, IV
                                          State Bar No. 24078928
                                          Email: xmartin@mamlaw.com
                                          MALONE FROST MARTIN PLLC
                                          8750 North Central Expressway
                                          NCX Building, Suite 18501
                                          Dallas, Texas 75231100
                                          TEL: (214) 346-2630
                                          FAX: (214) 346-2631

                                          COUNSEL FOR DEFENDANTS FOSTER
                                          AND MONROE, LLC AND DANIEL
                                          FREDERICK




                                      2
